                  IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE NORTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

 IN RE:                                                   )             BANKRUPTCY CASE NO.
                                                          )
 Steel City Pops Holding, LLC et al. 1                    )             19-04687-DSC11
                                                          )
             Debtor(s)                                    )             (Jointly Administered)


                                    CHAPTER 11 OPERATING ORDER


 This Order affects your legal rights. You may object to it. If you choose to object, you must do
 so in writing within seven days of the date this Order was signed. All objections must be filed
 with the Bankruptcy Clerk’s Office. All requirements in the Order not objected to will become
 effective on the eighth day following the date this Order was signed. If any such written
 objections are filed, the Clerk will set the hearing and send out notice.

 On the effective day of this Order, the Debtor is ORDERED to comply with the following:

                 A. MEETING WITH THE BANKRUPTCY ADMINISTRATOR

 The Debtor and the Debtor’s attorney shall meet with the Bankruptcy Administrator:

                                             Date: December 19, 2019
                                             Time: 10:00 am
                                             Location:
                                             Office of the Bankruptcy Administrator
                                             Northern District of Alabama, Northern Division
                                             Robert S. Vance Courthouse
                                             1800 Fifth Avenue North, Ste. 326
                                             Birmingham, Alabama 35203


                                        B. BOOKS AND RECORDS

 New books and records must have been opened on the date the Chapter 11 petition was filed. If
 they were not, they must be opened upon receipt of this Order. The Debtor must then close all of
 its old books and records and reconcile as of the day preceding the filing of the bankruptcy.



 1
  The Debtors in theses Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, include: Steel City Pops Holding, LLC (7080) and its Debtor affiliates Steel City Pops B’ham, LLC (4235);
 Steel City Pops DTX, LLC (2677); Steel City Pops FWTX, LLC (1016); and Steel City Pops, LKY, LLC (8898).
 The Debtors’ service address is: 2821 Central Avenue, Birmingham, AL 35209.




Case 19-04687-DSC11             Doc 42     Filed 12/03/19 Entered 12/03/19 15:48:54                       Desc Main
                                          Document     Page 1 of 6
                                  C. NEW BANK ACCOUNTS

 Except as otherwise ordered, necessary new bank accounts must have been opened on the date
 the Chapter 11 petition was filed. If they were not, they must be opened upon receipt of this
 Order. The Debtor must then close all old bank accounts and reconcile as of the day preceding
 the filing of the bankruptcy, and further provide the Bankruptcy Administrator with copies of
 bank statements for the three (3) months preceding the filing date of the petition.
 When new accounts are set up:

        1.      The words “Chapter 11, Debtor-in-Possession - Bankruptcy Case No.                  "
                must be written on all account signature cards; and

        2.      all old accounts must be balanced, reconciled, and closed.

                           D. PROOF OF NEW BANK ACCOUNTS

 Except as otherwise ordered, when the Debtor opens a new account, it must file with the
 Bankruptcy Clerk’s Office no later than the date set out in paragraph A:

        1.      The first check from the new account;

        2.      a copy of a signature card for every account in use after the date of filing the
                bankruptcy petition bearing the words "Chapter 11 Debtor-in-Possession -
                Bankruptcy Case No.       ," and

        3.      a reconciled bank statement for every account in use before the filing of the
                bankruptcy petition.

                              E. BANK COLLATERALIZATION

 The Federal Deposit Insurance Corporation (FDIC) insures its depositors (here Debtors-in-
 Possession) for $250,000. This maximum amount is applied to each depositor by each insured
 institution. It does not apply to each account. Therefore, insurance is not increased merely by
 dividing funds among different accounts in the same institution.

 Except as otherwise ordered, if the Debtor-in-Possession has one or more accounts in any single
 institution where the total amount on deposit exceeds $250,000, the Debtor-in-Possession must
 either open another account in a separate bank or require from the institution holding these funds
 a deposit of securities with the Federal Reserve Bank, equal to the difference in the amount on
 deposit and $250,000. This should be done by the Debtor immediately. Form BA-40(11),
 attached to this Order, should be used to complete this process. After the depository completes
 the form, it must be filed in duplicate with the Bankruptcy Clerk’s Office.




Case 19-04687-DSC11        Doc 42    Filed 12/03/19 Entered 12/03/19 15:48:54               Desc Main
                                    Document     Page 2 of 6
                                    F. BANK STATEMENTS

 The Debtor-in-Possession must file with the Bankruptcy Clerk’s Office a copy of all monthly
 bank statements. The statements must be filed along with the Chapter 11 operating reports
 described in Paragraph “L” on a monthly basis and must be the statements for the month covered
 by the monthly operating reports. If the Debtor does not receive its statements from its bank by
 the 15th of the month so that the Debtor is able to file them with the operating reports, the
 operating reports must be filed by the 15th and the bank statements must be filed by the last
 working day of that month.


                            G. TAX AND PAYROLL ACCOUNTS

        1.     Within three workdays after each regular payroll period, the Debtor is required to
               pay to the Internal Revenue Service withheld or collected taxes in the form of a
               Federal Tax Deposit. All tax deposits must be confirmed by attaching Form
               6123, Verification of Fiduciary’s Federal Tax Deposit, to each monthly operating
               report.

        2.     Within three workdays after each regular quarterly period, the Debtor is required
               to pay to the Internal Revenue Service the federal unemployment tax in the form
               of a Federal Tax Deposit.

        3.     If the Debtor is an individual required to make quarterly tax estimate payments,
               those payments should be made when due as well as all other applicable taxes.

        4.     All other taxes should be paid when due.

                                         H. INSURANCE

        1.     The Debtor shall insure all of its properties for loss caused by fire, theft, liability,
               collision and casualty, and, if required, workmen’s compensation.

        2.     By the date set out in paragraph A, the Debtor shall file with the Bankruptcy
               Clerk’s Office copies of all of its insurance policies or certificates or a list of all of
               its insurance policies. If a list is filed, each policy should be described to include:

               a.      policy number;
               b.      name of the insured;
               c.      a general description of the property insured;
               d.      the beneficiary;
               e.      name and address of the insuring agent;
               f.      amount of coverage;
               g.      type of insurance;
               h.      date of expiration;




Case 19-04687-DSC11        Doc 42    Filed 12/03/19 Entered 12/03/19 15:48:54                 Desc Main
                                    Document     Page 3 of 6
                I.      amount of premium;
                j.      insurance carrier;
                k.      premium due date.

        3.      If a notice of cancellation or of non-renewal is given on any of the Debtor’s
                insurance policies, or the Debtor chooses not to renew any policy, the Debtor
                must notify the Bankruptcy Administrator in writing no later than three days after
                receipt of the notice or after deciding not to renew.



                                          I. INVENTORY

 If the Debtor has not filed a detailed list of property on Schedule B to its petition, the Debtor
 must file a list of all property with the Bankruptcy Clerk’s Office no later than the date in
 Paragraph A.


                     J. COPIES TO THE BANKRUPTCY ADMINISTRATOR

 The Debtor shall provide the Bankruptcy Administrator with copies of motions to employ
 professionals, applications for compensation and expenses, and all plans and disclosure
 statements.

                       K. INSPECTION OF PROPERTY AND RECORDS

 The Debtor shall permit the Bankruptcy Administrator reasonable inspection of its premises,
 properties, and books and records.


                                    L. FINANCIAL REPORTS

 By the 15th of the following month, the Debtor shall file the operating reports that are attached
 to this Order as well as all internally and externally generated financial statements according to
 this schedule:

        DEBTOR                  FILE FORMS                                     PERIOD

 1.     Individuals             Individual BA-01                       Monthly
        not in                  Individual BA-02                       Monthly
        Business

 2.     Individuals in        Individual BA-01                         Monthly
        Business (Sole Individual BA-02                                Monthly
        Proprietorship)       Business BA-01                           Monthly
                              Business BA-02                           Monthly




Case 19-04687-DSC11         Doc 42    Filed 12/03/19 Entered 12/03/19 15:48:54               Desc Main
                                     Document     Page 4 of 6
                              [with attachments
                              2(A) - 2(D)]
                              Business BA-03                       Monthly
                              [with attachment
                              3(A)]
                              Business BA-04                       Monthly

        Partnerships,         Business BA-01                       Monthly
        Corporations          Business BA-02                       Monthly
        and Joint             [w/attachments
        Ventures              2(A) - 2(D)]
                              Business BA-03                       Monthly
                              [w/attachment 3(A)]
                              Business BA-04                       Monthly


 The Bankruptcy Administrator may adjust, as he deems necessary, the content of these forms and
 which forms should be filed by this debtor.

 AN ORIGINAL AND A COPY (the copy will be forwarded by the Clerk to the Bankruptcy
 Administrator’s Office) of the required operating reports should be filed with the CLERK’S
 OFFICE (not the Bankruptcy Administrator’s Office) as set out below:

                                    U.S. Bankruptcy Court
                                       Bankruptcy Clerk
                                Robert S. Vance Federal Building
                                   1800 Fifth Avenue North
                                 Birmingham, Alabama 35203



                                 M. DEBTOR COUNSELING

 The U.S. Small Business Administration sponsors or coordinates centers throughout the State of
 Alabama which offer free financial counseling. If the Bankruptcy Administrator determines that
 the Debtor qualifies for and would benefit from such counseling, he may require the Debtor to
 meet with a representative of one of these centers and may require the Debtor to report to the
 Clerk of the Court that there was a meeting.

                                     N. 120 DAY REPORT

 On or before 120 days after the commencement of this case, the Debtor-in-Possession shall file a
 plan and disclosure statement. If the Debtor does not file these documents within 120 days, it
 shall file on or before the 120th day a report to the Court explaining why a plan and disclosure
 statement have not been filed and shall describe what preparations are being undertaken to file
 those documents and shall specify a date when the plan and disclosure statement will be filed.




Case 19-04687-DSC11        Doc 42    Filed 12/03/19 Entered 12/03/19 15:48:54           Desc Main
                                    Document     Page 5 of 6
                            O. POST CONFIRMATION REPORTS

 If a plan of reorganization is confirmed, the Debtor can discontinue filing operating reports BA
 1-5 in most cases, however, the Debtor shall complete and file a post confirmation report with
 the Bankruptcy Clerk’s Office, in duplicate, on the 15th day of every month following
 confirmation. That report shall be filed on Form No. BA-06 as attached to this Order.




                             P. MISCELLANEOUS PROVISIONS

        1.      References in this Order to “Bankruptcy Administrator” include persons the
                Bankruptcy Administrator may designate.

        2.      All documents to be filed with or served on the Bankruptcy Administrator shall be
                delivered to the Bankruptcy Administrator divisional office where the case is
                pending.

        3.      All documents to be filed with or served on the Bankruptcy Clerk shall be
                delivered to the divisional office of the Clerk where the case is pending.

        4.      All references to gender in this Order shall be construed as neutral. If the Debtor
                is not an individual, a responsible party shall be designated.

        5.      The Debtor shall provide the Chairperson of any committee appointed by the
                Court in this case copies of all documents required to be filed with or served on
                the Bankruptcy Administrator or the Bankruptcy Clerk.

 This Order does not relieve the Debtor of any requirements of the Bankruptcy Code or
 Bankruptcy Rules.

 DONE AND ORDERED the 3rd day of December, 2019.


                                                              /s/ D. Sims Crawford
                                                              D. SIMS CRAWFORD
                                                              United States Bankruptcy Judge




Case 19-04687-DSC11        Doc 42    Filed 12/03/19 Entered 12/03/19 15:48:54             Desc Main
                                    Document     Page 6 of 6
